Title: To George Washington from Silas Deane, 2 May 1781
From: Deane, Silas
To: Washington, George


                        
                            Dear Sir,
                            Paris, May 2d 1781.
                        
                        Mr Grieve will do himself the honour of waiting on you with this, and I take the liberty of assuring you in
                            it, that he has on all occasions been the warm and zealous friend of America, and determined to make common cause with us,
                            has lately become our fellow Citizen. He has an affair with respect to some lands, which I believe lie in your
                            neighbourhood, and in which I hope you will be able to give him some assistance, by recommending him to some of your
                            friends there. I have, therefore, on this account, as well as from my acquaintance with Mr Grieve, and my sincere wishes
                            for his success in America, taken the liberty to recommend him to your good offices. I have the honour to be, with the
                            most perfect esteem, Dear General, your most obedient, &c.
                        
                            S. Deane
                        
                    